Exhibit (21) LIST OF SUBSIDIARIES (States of Formation) 100% Owned Subsidiaries of EastGroup Properties, Inc. (Maryland) EastGroup Properties General Partners, Inc. (Delaware) EastGroup Properties Holdings, Inc. (Delaware) EastGroup TRS, Inc. (Delaware) Partnerships and LLC’s with Partners and Members Indented: EastGroup Properties, LP (Delaware) 99% EastGroup Properties Holdings, Inc. 1% EastGroup Properties General Partners, Inc. EastGroup Property Services, LLC (Delaware) 100% EastGroup Properties,
